DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 	Applicant previously canceled claims 1-107, 109, 112-128, and 130-140.  Applicants make no amendments, but add new claims 152-153.  Claims 108, 110-111, 129, and 141-153 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed February 23, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Claim Objections
Claim 108 is objected to because of the following informalities:  
At claim 108, line 6, “Artermis” should be changed to “Artemis.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 108, 110-111, 129, 141-144, and 146-153 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay et al. (513 Nature 120-123 and 1-12 Methods/Figures (August 20, 2014)) in view of Li et al. (9(8) PLOS One e105779 1-10 (August 28, 2014)), Chen et al. (U.S. Patent Application Publication No. 2014/0242702, published August 28, 2014), and Fine et al. (22 Supplement 1 Molecular Therapy S34 Abstract 90 (May, 2014)).  This rejection is modified as necessitated by Applicant’s amendments.
Findlay discloses multiplex homology repair systems that comprise a library of donor templates (homology directed repair (HDR) templates) (abstract).  Findlay discloses that the HDR library comprises splice sites (Figure 3).  Findlay discloses that the expression of the genes can be analyzed (page 120, column 1, first paragraph).  Findlay discloses that the system includes an enzyme, such as CRISPR/Cas9, able to create double strand breaks in one or more target sites, which can be repaired by HDR, which is interpreted as comprising resection (abstract and Figure 1).  Findlay discloses that CRISPR/Cas9 and multiple guide RNAs (gRNAs) can be used to provide for multiplex homology directed repair (abstract).  Findlay discloses that the protospacer adjacent motifs (PAMs) can be used for CRISPR targeting Extended Data Figure 5).  Findlay discloses that CRISPR-induced cutting stimulates homologous recombination with the HDR library (Figure 1).
Findlay fails to disclose or suggest including an HDR enhancer to increase the level of HDR in a cell.  Findlay fails to disclose or suggest treating a subject.
Li discloses a CRISPR/Cas9 system where the Cas9 is the Cas9D10A nickase, which increases the level of homology directed repair (abstract and page 3, column 2, final full paragraph).  Li discloses the use of two gRNAs (paired gRNAs) (paragraph bridging pages 3 and 4 and page 9, column 2, first full paragraph).  Li discloses that use of more than one gRNA results in 5’ overhangs (page 4, paragraph bridging columns 1 and 2).
Chen discloses a method for targeted genomic disruption that includes administering to a cell at least one inhibitor of non-homologous end joining (abstract, paragraphs [0009]-[0012], and claim 1).  Chen discloses that inhibitors of Ku70/80, XRCC4, Ligase III, and Artemis, among others, provides for inhibition of non-homologous end-joining and promotion (enhancement) of homology directed repair (paragraphs [0009]-[0012], and claims 2-3).  Chen discloses that the targeted genomic disruption can be carried out using a nuclease such as CRISPR-Cas9 (paragraphs [0009]-[0014], [0107], and [0117]).   Chen discloses that the method of gene disruption can be used for nuclease-mediated gene disruption and carried out ex vivo, which is interpreted as being returned to a subject after disruption (paragraph [0031]).
Fine discloses using CRISPR/Cas9 systems that are able to target genes involved in diseases caused by a mutation in a gene (paragraph 1).  Fine discloses that CRISPR/Cas9 provides for a higher rate of homology directed repair compared to non-homologous end joining (paragraph 5).  Specifically, Fine discloses targeting the human beta-globin (HBB) gene, which has a mutation that causes sickle cell anemia (paragraph 1), which is interpreted as treating a disease in a human.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the double nickase using the two gRNAs, as disclosed by Li, to provide for increased HDR in a cell, according to the method of Findlay, in order to increase HDR in a cell where alteration of the nucleic is desired because the HDR will result in fewer off-target effects or mutations as compared to non-homologous end joining (NHEJ).  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Chen’s Ku70/80, XRCC4, Ligase III, and/or Artemis in the method disclosed and suggested by Findlay and Li because this will also increase the use of HDR as the repair pathways instead of NHEJ, which then results in lower off-target effects and/or mutations.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the method disclosed and suggested by Findlay, Li, and Chen in order to treat a subject because, as disclosed by Fine, diseases caused by a mutation in a gene, such as sickle-cell anemia (the HBB gene) can be targeted and repaired using CRISPR/Cas9 systems, and using HDR for the repair pathway results in fewer off-target effects and/or mutations.

Claim 145 is rejected under 35 U.S.C. 103 as being unpatentable over Findlay in view of Li, Chen, and Fine as applied to claims 108, 110-111, 129, 139-144, and 146-149 above, and further in view of Saleh-Gohari et al. (31(12) Nucleic Acids Research 3683-3688 (2004).  This rejection is modified as necessitated by Applicant’s amendments.
Findlay, Li, Chen, and Fine disclose and suggest a method of altering a sequence of a target cell, as discussed above.
Findlay, Li, Chen, and Fine fail to disclose or suggest inclusion of a cell cycle arrest compound.
Saleh-Gohari disclose that double strand breaks can be repaired by homologous recombination (HR), non-homologous end joining (NHEJ), but that NHEJ and HR using single strand annealing (SSA) can result in deletions (abstract).  Saleh-Gohari discloses that error-free homologous recombination requires a homologous DNA template, and occurs preferentially in late S, G2, and M phases of the cell cycle (abstract).  Saleh-Gohari discloses arresting the cells with thymidine or nocodazole (paragraph bridging pages 3863 and 3863).  Saleh Gohari discloses that conservative homologous recombination occurs primarily in the S phase of the cell cycle (page 3684, column 2, first full paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Saleh-Gohari’s cell cycle arrest compounds in order to provide cells at a point in the cell cycle where error-free recombination can occur according the method disclosed and suggested by Findlay, Li, Chen, and Fine.  Because error-free recombination is more likely to occur at certain cell cycle phases, according to Saleh-Gohari, one of ordinary skill in the art would be motivated to include a cell-cycle arrest compound to the method disclosed by Findlay, Li, Chen, and Fine in order to obtain the desired alteration of target sequences without inducing errors into the sequences.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 108, 110-111, 129, and 141-153 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10, 12, 16-17, 31, 37, 50, 102, and 110-11 of copending Application No. 16/088,159 (reference application).  This rejection is modified as necessitated by Applicant’s amendments.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘159 application claim methods of altering nucleic acids in a cell at a target molecule by contacting a cell with a gRNA, an RNA-guided nuclease, which may be Cas9, and a repair-modulating enzyme molecule.  This method encompasses the instant method of altering a cell by contacting the cell with a gRNA, a Cas9 molecule, and a homology directed repair (HDR) enhancer.  Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would be able to select the appropriate guide RNA, Cas9 molecule, and compound to enhance HDR.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. § 103, Applicant’s arguments have been considered but are moot because the new grounds of rejection do not rely on the same references applied in the prior rejection of record.
Insofar as Applicant’s arguments are applicable to the rejection set forth above, these arguments have been fully considered but are not deemed to be persuasive.
Applicant asserts that the references do not disclose or suggest the claimed method of altering a sequence of a target nucleic acid.  Applicant asserts that the references do not disclose or suggest the claimed method of treating a disease in a subject.  Applicant asserts that the references do not disclose inclusion of a homology directed repair (HDR) enhancer.
To begin, it is noted that Schild, which discloses use of RAD51, is no longer applied against the claimed invention.  Newly cited Chen, however, does indeed disclose the use of inhibitors of non-homologous end joining.  These inhibitors are able to inhibit proteins that include Ku70/80, XRCC4, Ligase III, and Artemis.  Thus, one of ordinary skill in the art having the combination of Findlay, 
Applicant again cites KSR, again stating that there must be a flexible teaching, suggestion, or motivation test to combine known elements in order to show the combination is obvious.  However, as stated previously, it is the combination of references cited above that provides the motivation where each of the references relates to alteration of a target sequence, where any necessary repair is error-free.  Thus, the motivation to combine these references is clear, and provided by the references themselves.  As disclosed by both Findlay and Saleh-Gohari, and discussed above, and previously, certain DNA repair pathways are error-prone, including non-homologous end joining (NHEJ).  By providing methods to increase the error-free repair pathways, one of ordinary skill in the art would be motivated to add the claimed HDR enhancer to the method of altering a sequence using CRISPR-Cas systems. 
Further, because each of the references relate to the same subject matter, i.e., the repair of nucleic acid sequences, Applicant’s assertion that there is no motivation to combine the references is still unfounded.  Here, the references are directed to the same subject matter (reducing errors in DNA repair when altering a DNA sequence) and pertinent to the problem faced by the inventor (errors induced in target sequences when repaired by error-producing repair means, such as non-homologous end joining.
	Regarding Applicant’s assertion that a prima facie case of obviousness has not been presented, as discussed previously and above, the references themselves provide motivation to combine, resulting in a direct path to the claimed invention.  In addition, one of ordinary skill in the art, desiring to alter a target sequence in a cell using Cas9 with an HDR enhancer molecule would have combined the prior art elements according to known methods to yield predictable results.  Further, the method would have been "obvious to try"- choosing from a finite number of identified, predictable solutions (i.e., the claimed enhancers, including Ku70/80, XRCC4, Ligase III, and Artemis), with a reasonable expectation of success.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Applicant’s again assert that Schild teaches away from the claimed invention by disclosing that Rad51 overexpression suppresses HDR defects, and that the teachings of Schild are misunderstood.  However, it is again noted that Schild is no longer applied in the rejections, as set forth above.
In addition, Applicant has still not provided any objective, factually-supported evidence that the cited prior art references would not render the instant invention obvious, when applied to the claims as a whole.  As shown by the cited prior art, it was well-known that certain types of DNA repair resulted in errors in the template, and that other types of DNA repair, such as homology directed repair and homologous recombination, resulted in error-free repair.  Thus, one of ordinary skill in the art would expect that HDR enhancers provided to a method of altering target DNA sequences would provide for error-free repair of the breaks induced by the CRISPR enzyme, as required by the claims.  Applicant has again provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).   
Regarding Saleh-Gohari, it is noted that this reference is cited solely for the use of a cell cycle arrest compound, so that the HDR can take place in the preferred cell cycle phase.
For all these reasons, and those listed above, the combination of Findlay, Li, Chen, and Fine (as well as Saleh-Gohari) is deemed to render the instant invention as a whole and as claimed in claims 108, 110-111, 129, and 139-153 obvious.

	Regarding the non-statutory double patenting rejection, Applicant asserts that, because the ‘159 application has a later effective filing date than the instant application, the rejection should be withdrawn.
	While Applicant is correct that the effective filing date of the ‘159 application is later than the effective filing date of the instant application, there are additional rejections set forth above.  Upon the indication of allowable subject matter, this rejection will be withdrawn.  At this time, however, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636